Citation Nr: 0406485	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for a left hip disability.

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from October 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's left hip disability is the result of an 
injury suffered while serving in the military.

2.  The veteran's low back disability, currently manifested 
by pain, is related to the veteran's left hip disability.


CONCLUSIONS OF LAW

1.  The veteran's left hip disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5102, 5103, 5103A  
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2003).

2.  The veteran's low back disability is proximately due to 
or the result of the service-connected left hip disability.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in May 2002 the RO sent 
a letter to the veteran advising him what evidence was 
required to substantiate his claim and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other federal government, 
but that the veteran was responsible for providing sufficient 
information to VA to identify the custodian of any records in 
order to request them.  Therefore, the Board finds that the 
Department's duty to notify has been satisfied.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in July 2001.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the appellant.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

Factual Background

In an unappealed December 1997 rating action, the RO denied 
service connection for the residuals of a left hip condition 
and a low back condition.  In April 2002, the veteran sought 
to reopen his claim for service connection for left hip, left 
leg and lower back disabilities.

In October 2002, the RO determined that evidence received 
since the unappealed December 1997 rating action denying 
service connection was new and material and reopened the 
claim. The RO reviewed all of the evidence of record and 
again denied service connection for low back condition and 
left hip condition.

The veteran's primary contention on appeal is that he 
sustained injuries from a fall while cleaning windows in a 
barrack in Germany in July of 1963.  He maintains that he 
currently suffers from severe pain in his left hip area and 
lower back as a result of this accident.

The evidence for review in this case consists of the 
veteran's service medical records, private treatment reports, 
VA examination reports, lay statements and arguments in 
support of the claim.  The Board has carefully reviewed, 
considered and weighed the probative value of all of the 
evidence, and the most relevant findings are discussed below.

Service medical records show that the Report of Medical 
Examination for enlistment indicated that the veteran's 
lumbar spine was normal.  In the Report of Medical History, 
the veteran reported a negative response to having worn a 
brace or back support.  The physician's summary indicated, 
"pain lumbar region - from scarlet fever".  

The veteran presented with complaints of low back pain on 
bending on June 3, 1962 when he re-hurt his lower back taking 
P.T. test on June 1, 1962.   A physician evaluated the 
veteran on June 4, 1962 who diagnosed him with acute and 
recurrent lumbar sacral strain on left side.  

The veteran presented on July 8, 1963 with complaints of an 
injured left hip from two days before and was diagnosed with 
trauma left hip.  The veteran was "some better" on July 9, 
1963 and "remained on quarters bed rest".  The veteran was 
furnished crutches on July 11, when he still had pain.  The 
last in-service notation relating to the veteran's injury was 
July 13, 1963 in which the medical provider noted that the 
veteran's hip had improved but that he still had a limp.

The remainder of the service medical records is negative for 
any complaints, findings or diagnoses relating to the 
veteran's low back or left hip.  The veteran's September 1963 
discharge examination report lists normal clinical findings 
for the spine and musculoskeletal system.  In the Report of 
Medical History, the veteran reported an affirmative response 
to having worn a brace or back support.  The physician's 
summary indicated that the back support was worn during 
athletics in high school, that the veteran had suffered a 
back injury in 1956 and that the veteran still experienced 
occasional pain as a result of the back injury.

Private medical records of Dr. M reveal that in October 1988 
the veteran presented with complaint of low back pain, which 
the veteran related to "lifting an object at home".  After 
physical examination of the veteran, which revealed marked 
paralumbar muscle spasm, complete loss of lumbar forward 
flexion, and an absent left ankle jerk.  Dr. M noted that he 
believed that the veteran suffered from lumbar sprain.  

In October 1991 the veteran presented with complaint of low 
back pain, which the veteran related to "pulling on pants".  
After physical examination of the veteran, which revealed 
limited motion on forward flexion, and X-rays of the back, 
which appeared to be normal, Dr. M diagnosed the veteran with 
lumbo-sacral sprain.  

In September 1992 the veteran presented with right-sided low 
back pain which the veteran related "to an acute incident 
where he was pushing a car in 1980 and had what he felt to be 
an acute muscle pull".  After physical examination of the 
veteran and X-rays of the lumbo-sacral spine, Dr. M diagnosed 
the veteran with paraspinal muscle tears related to flexion 
activities.

A VA examination conducted in October 1997 revealed that the 
veteran suffered from "chronic pain in the region of the 
left iliac crest, secondary to a direct blow suffered 35 
years ago" and "acute lower back strain".  X-rays of the 
left hip demonstrated normal left hip joint with no fractures 
or degenerative changes.  The examiner noted that the 
veteran's pain was "likely coming from local fibrosis and 
scarring in the region of the left iliac crest."  He 
continued, "There does not appear to be any involvement of 
the lateral femoral cutaneous nerve."  X-rays of the lumbar 
spine revealed some very mild degenerative changes with a 
calcification of the abdominal aorta.  The examiner noted 
that there was no evidence of spinal stenosis or nerve root 
impingement."  

Private medical records of Dr. K reveal that in February 2002 
the veteran presented with "flare-up of pain in his left 
anterior pelvis and left hip with numbness and burning down 
into the left anterior thigh".  After physical examination 
and X-rays of the veteran's pelvis, Dr. K diagnosed the 
veteran with chronic impingement of the lateral femoral 
cutaneous nerve with a chronic strain of his sartorius 
muscle, and some early left hip arthritis, some mild left 
sided spinal stenosis.  Dr. K noted that he felt that the 
veteran's diagnoses were "directly related to his fall with 
the subsequent left hip injury back in 1962".  Dr. K 
continued, "It is obvious that there are numerous times when 
he has altered gait mechanics as a result of the pain and 
this has very likely led to his progressive low back problems 
as well."

A March 20, 2002 notarized letter from a fellow soldier 
states that he was "in the army with the veteran from 1962 
into 1963 ... and recall[s] [the veteran] falling while washing 
windows in a room in the Barracks" in Germany in July or 
August 1963.

A VA examination conducted in September 2002 revealed that on 
physical examination, the veteran had marked tenderness over 
the very lateral aspect of the pelvic rim at the iliac crest.  
Range of motion tests revealed that the veteran was able to 
abduct his hip to 50 degrees limited by pain at 50, adduct 70 
degrees limited by pain at 70, flex antegrade 90 degrees 
limited by pain at 90 degrees, extend 15 degrees limited by 
pain at 15, externally rotate 40 degrees limited by pain at 
40, and internally rotate 5 degrees limited by pain at 5.  
The examiner noted that the veteran had decreased pain and 
temperature sensation from the inguinal area, extending 
downward to 2 inches above the patella and the left anterior 
thigh.  Deep tendon reflexes were 2+ at the knee and 1+ at 
the ankle.

Examination of the low back revealed no paraspinal spasm or 
local tenderness.  Range of motion tests revealed that the 
veteran could tilt 30 degrees to the right and left with pain 
occurring toward the left at 30, rotate 50 degrees to the 
right and left limited by pain at 50, extend 15 degrees 
limited by pain at 15, and flex antegrade 40 degrees limited 
by pain at 40.

The examiner diagnosed the veteran with mild contusion of the 
left iliac crest with scarring and impingement on the left 
femoral cutaneous nerve, mild lumbar strain, and early 
degenerative arthritis of the left hip.  The examiner opined 
that in regard to the veteran's back, "In my opinion, it is 
unlikely that spinal stenosis is directly related to or 
aggravated by the original injury."  In regard to the 
veteran's hip, the examiner opined, "In my opinion, the 
original injury was not directed at the left hip, but at the 
left iliac crest where the patient continues to be 
symptomatic and therefore it is unlikely that this 
degenerative arthritis of the left hip is related to the 
original insult."

The examiner made note that the veteran was to be sending X-
ray reports from his private physician.  VA received MRI 
reports dated December 3, 2001 in January 2003.  The MRI of 
the lumbar spine revealed, "[s]mall central posterior disc 
protrusion at L4-5, which combined with bilateral facet and 
ligamentum flavum hypertrophy, results in narrowing of the 
lateral recess.  This could account for slight encroachment 
upon the left L5 nerve root."  The MRI also revealed 
"[t]iny central posterior disc protrusion at L5-S1 of 
doubtful significance" and "degenerative bilateral facet 
arthropathy at the L4-5 and L5-S1 levels".

Right Hip Disability

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is particularly 
important where, as here, medical opinions diverge.  The 
Board is also mindful that it cannot make its own independent 
medical determinations, and that there must be plausible 
reasons for favoring one medical opinion over another.  See 
Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board acknowledges that two of the three requirements for 
service connection  under VA law, an injury in service and a 
current disorder, have been satisfied for the veteran's right 
hip by the evidence of record.  As to the third requirement 
of a relationship between the veteran's documented hip injury 
in service and his current hip disability, the Board finds 
that the competent medical evidence of record, both for and 
against a finding that the veteran's current problems are 
related to his active service, is in a state of relative 
equipoise.

The September 2002 VA examiner had the benefit of a review of 
the entire claims file before finding that the veteran's 
current low back problems and arthritis of the hip do not 
relate to service, and it is unclear that Dr. K. reviewed all 
of the veteran's relevant records. The Board also notes that 
Dr. K's practice only began treating the veteran in September 
1992, almost 30 years after the injury documented in service.  
The Board further notes that the U.S. Court of Appeals for 
Veterans Claims has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).  However, Dr. K provided a detailed, 
definitive opinion after examination of the veteran and 
review of the X-ray reports.  
  
Accordingly, the nexus evidence for this service connection 
claim is in equipoise.  When there is a proximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107(b).  Therefore, the Board finds that the evidence is 
sufficient to grant entitlement to service connection for the 
veteran's left hip disability.  

Low Back Disability

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  The Court has held that 
when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Id.

Although the September 2002 VA examiner opined that in regard 
to the veteran's back that it was unlikely that spinal 
stenosis was directly related to or aggravated by the 
original injury, the examiner did not back up his opinion 
with any reason or basis for that opinion.  Dr. K, on the 
other hand, stated that felt that the veteran's diagnoses 
were "directly related to his fall with the subsequent left 
hip injury back in 1962" and elaborated that it was 
"obvious that there are numerous times when he has altered 
gait mechanics as a result of the pain and this has very 
likely led to his progressive low back problems as well."

The Board finds that the competent medical evidence of record 
shows that the veteran currently has a low back disability 
that is proximately due to or the result of the service-
connected left hip disability.  Accordingly, service 
connection on a secondary basis is warranted. 38 C.F.R. §§ 
3.303, 3.310(a).


ORDER

Entitlement to service connection for residuals of a left hip 
injury is granted.

Entitlement to service connection for a low back disability 
manifested by pain is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



